DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  Applicant’s claims merely shuffle data around in a generic computer. The claims do not require any use of the data. They don’t even require showing the data to anyone. This means there is absolutely no way to use the system that is claimed.  Thus, it lacks patentable utility.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of performing calculation of odds on a generic computer. This is a method that can be performed by a human using pencil and paper. 
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method is performed on a generic computer.  The claimed sensors are also old and well-known in the art and they are performing their normal functions. For instance, the “temperature sensor” of claim 2 is merely a thermometer used in the ordinary manner to gather temperature data.  
Applicant’s specification makes it clear that the computer and the sensors are generic:
[0066] Further, embodiments may include a mobile device 108 such as a computing device, laptop, smartphone, tablet, computer, smart speaker, or I/O devices. I/O devices may be present in the computing device. Input devices may include but are not limited to, keyboards, mice, trackpads, trackballs, touchpads, touch mice, multi-touch touchpads and touch mice, microphones, multi- array microphones, drawing tablets, cameras, single-lens reflex cameras (SLRs), digital SLRs (DSLRs), complementary metal-oxide semiconductor (CMOS) sensors, accelerometers, IR optical sensors, pressure sensors, magnetometer sensors, angular rate sensors, depth sensors, proximity sensors, ambient light sensors, gyroscopic sensors, or other sensors. Output devices may include but are not limited to, video displays, graphical displays, speakers, headphones, inkjet printers, laser printers, or 3D printers. Devices may include, but are not limited to, a combination of multiple input or output devices such as, Microsoft KINECT, Nintendo Wii remote, Nintendo WII U GAMEPAD, or Apple iPhone. Some devices allow gesture recognition inputs by combining input and output devices. Other devices allow for facial recognition, which may be utilized as an input for different purposes such as authentication or other commands. Some devices provide for voice recognition and inputs including, but not limited to, Microsoft KINECT, SIRI for iPhone by Apple, Google Now, or Google Voice Search. Additional user devices have both input and output capabilities including but not limited to, haptic feedback devices, touchscreen displays, or multi- touch displays. Touchscreen, multi-touch displays, touchpads, touch mice, or other touch sensing devices may use different technologies to sense touch, including but not limited to, capacitive, surface capacitive, projected capacitive touch (PCT), in-cell capacitive, resistive, IR, waveguide, dispersive signal touch (DST), in-cell optical, surface acoustic wave (SAW), bending wave touch (BWT), or force-based sensing technologies. Some multi-touch devices may allow two or more contact points with the surface, allowing advanced functionality including, but not limited to, pinch, spread, rotate, scroll, or other gestures. Some touchscreen devices, including but not limited to, Microsoft PIXELSENSE or Multi-Touch Collaboration Wall, may have larger surfaces, such as on a table-top or on a wall, and may also interact with other electronic devices. Some 11O devices, display devices, or groups of devices may be augmented reality devices. An 11O controller may control one or more 11O devices, such as a keyboard and a pointing device, or a mouse or optical pen. Furthermore, an 11O device may also contain storage and/or an installation medium for the computing device. In some embodiments, the computing device may include USB connections (not shown) to receive handheld USB storage devices. In further embodiments, an I/O device may be a bridge between the system bus and an external communication bus, e.g., USB, SCSI, FireWire, Ethernet, Gigabit Ethernet, Fiber Channel, or Thunderbolt buses. In some embodiments, the mobile device 108 could be an optional component and would be utilized in a situation where a paired wearable device employs the mobile device 108 for additional memory or computing power or connection to the internet. 

Applicant’s claims are drawn to gathering data, storing it in a database, comparing the gathered data with data from another database (i.e., the threshold database) and providing the data that results from that comparison to a module in a computer program.  Presumably, the claims can be amended to claim performing some calculations based on the result of these comparisons and, hopefully, displaying some data (i.e., odds) to a user.  Even if the claims are so amended, all of this can be performed by a human using pen and paper. 
Furthermore, as the CAFC ruled in Electric Power Group, LLC. v. Alstom S.A. (2015-1778) (Fed Cir. 2016):
In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 

Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. That is so even as to the claim requirement of “displaying concurrent visualization” of two or more types of information, ’710 patent, col. 31, line 37, even if understood to require time-synchronized display: nothing in the patent contains any suggestion that the displays needed for that purpose are anything but readily available. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. (Emphasis Added.)

It should also be noted that the claimed invention does not even pass the old “useful, concrete, and tangible” standard that predates Alice. The claimed invention sends data to an odds calculation module, but does not claim performing any calculation. Nor does the claimed invention display any result of the unclaimed calculation to any user.  Therefore, the claimed invention does not produce any useful results. It produces nothing that is concrete or tangible – it merely moves imperceptible data from one place to another in a computer program.  Since it performs no calculations and displays no results, the claimed invention is the epitome of abstractness.  
 As noted above, this invention has no chance to overcome the §101 hurdle because it merely uses generic sensors and a generic computer as tools to gather data and perform calculations based on the data. As the CAFC has already ruled, “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea.” Thus, even if Applicant choses to amend the claims to include displaying the calculated odds, the claimed invention will not overcome this rejection.  
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 26 May 2022 have been fully considered but they are not persuasive.
Applicant argues that humans cannot “connect” to data sources. This is not the case. Humans can receive data from multiple sources. For instance, a person can listen to the radio and watch television. This is being “connected” to multiple data sources. One of ordinary skill would read these claims as requiring that the “processor” (be it a person or a computer) receive data from these sources. That is what is being claimed – not a physical wire going into a computer.
Note that a list of available data sources is just that – a list. Lists can be stored on paper.  They often are. Maintaining different lists for different live events is child’s play. For instance, a person would have one list for a horse race – track conditions, precipitation, temperature, etc. Then he could have a different set of parameters for football games.  This is simple for people to do.
Applicant argues that the human mind cannot store parameters from multiple sources. This is clearly in error. A person watching a football game can look at the thermometer and see that it is 38◦ and look at the rain gauge to see that half an inch of rain has fallen, and a precipitation gauge to see that it is still raining hard. He can look at the game clock to see that there is less than two minutes left in the game. Looking at the scoreboard, he can see that the offense has to score at least a touchdown to tie the game and (because he’s looked at the calendar) he knows that if they lose this game, their season is over. He can use all of these factors to predict what sort of play they will run on 3rd down and 8. And he can use these factors (and others) to predict the odds of success.  Not only is the human mind capable of doing this, humans do this sort of thing all the time.
Applicant argues that humans are not equipped to extract data from a database. This is clearly in error. A database is a list. Applicant may remember looking up a person’s telephone number in the phone book. That is extracting data from a large database. Or perhaps Applicant has used a menu (a database of available meals and their prices) to order at a restaurant. Again, this is extracting data from a database. 
The menu example above, shows that people can include and exclude elements from a database based on a threshold. Suppose you go into a restaurant with $20 in your pocket. You can easily select menu items for consideration based on the $20 threshold. You will not buy anything that costs more than $20. These are all things that humans can do and actually do on a daily basis.
Applicant argues that selecting data sources is a practical application. This is simply not the case. Merely selecting a data source does nothing practical for anyone unless something is done with the data. In this case, the claims do not recite any use of the data. Even if they did, it would not make the claims any less abstract.
Applicant argues that providing real-time odds is useful. But Applicant merely claims “providing” odds. Applicant does not claim how they are provided or to whom they are provided. Furthermore, this will never be enough to make the claimed invention. The courts have ruled repeatedly that use of generic computers to improve the efficiency of calculations will not make a claim patent-eligible in and of itself.
Applicant is claiming manipulation of data on a generic computer in some unclaimed and undisclosed manner to calculate a number that has no claimed utility. There is no way that this can be considered anything other than an abstract idea.
For these reasons, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799